 



 

 

 

 

 

 

 

 

 

EMPOWERED PRODUCTS, INC.

 

2012 OMNIBUS INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPOWERED PRODUCTS, INC.

2012 OMNIBUS INCENTIVE PLAN

 

 

ARTICLE I

 

PURPOSE AND ADOPTION OF THE PLAN

 

1.01. Purpose. The purpose of the Empowered Products, Inc. 2012 Omnibus
Incentive Plan (as amended from time to time, the "Plan") is to assist in
attracting and retaining highly competent employees, directors and consultants
to act as an incentive in motivating selected employees, directors and
consultants of the Company and its Subsidiaries to achieve long-term corporate
objectives and to enable stock-based and cash-based incentive awards to qualify
as performance-based compensation for purposes of the tax deduction limitations
under Section 162(m) of the Code.

 

1.02. Adoption and Term. The Plan has been approved by the Board to be effective
as of April 16, 2012, subject to the approval of the stockholders of the
Company, which occurred on April 19, 2012 (the “Effective Date”). The Plan shall
remain in effect until the tenth (10th) anniversary of the Effective Date, or
until terminated by action of the Board, whichever occurs sooner.

 

ARTICLE II

 

DEFINITIONS

 

For the purpose of this Plan, capitalized terms shall have the following
meanings:

 

2.01 Affiliate means an entity in which, directly or indirectly through one or
more intermediaries, the Company has at least a fifty percent (50%) ownership
interest or, where permissible under Section 409A of the Code, at least a twenty
percent (20%) ownership interest; provided, however, for purposes of any grant
of an Incentive Stock Option, “Affiliate” means a corporation which, for
purposes of Section 424 of the Code, is a parent or subsidiary of the Company,
directly or indirectly.

 

2.02. Award means any one or a combination of Non-Qualified Stock Options or
Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares and Restricted Stock Units described
in Article VII, Performance Awards described in Article VIII, other stock-based
Awards described in Article IX, short-term cash incentive Awards described in
Article X or any other Award made under the terms of the Plan.

 

2.03. Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.

 



2

 

 

2.04. Award Period means, with respect to an Award, the period of time, if any,
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.

 

2.05. Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant's death.

 

2.06. Board means the Board of Directors of the Company.

 

2.07. Change in Control means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

 

(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, an Affiliate or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of Company Voting Securities in
excess of 50% of the Company Voting Securities unless such acquisition has been
approved by the Board;

 

(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (i) persons who were members of the
Board on the Effective Date of the Plan and (ii) persons who were nominated for
elections as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the effective date of the
Plan, provided, however, that any person nominated for election by a Board at
least two-thirds of whom constituted persons described in clauses (i) and/or
(ii) or by persons who were themselves nominated by such Board shall, for this
purpose, be deemed to have been nominated by a Board composed of persons
described in clause (i);

 

(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 75% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such reorganization, merger or consolidation, as the case
may be;

 

(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such sale or disposition, following such
sale or disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity purchasing such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such sale or disposition, as the case may be; or

 



3

 

 

(e) a complete liquidation or dissolution of the Company.

 

2.08. Code means the Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.

 

2.9. Committee has the meaning specified in Section 3.01.

 

2.10. Common Stock means the common stock of the Company, par value $0.001 per
share.

 

2.11. Company means Empowered Products, Inc., a Nevada corporation, and its
successors.

 

2.12. Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.

 

2.13. Date of Grant means the date designated by the Committee as the date as of
which it grants an Award, which shall not be earlier than the date on which the
Committee approves the granting of such Award.

 

2.14. Dividend Equivalent Account means a bookkeeping account in accordance with
under Section 11.17 and related to an Award that is credited with the amount of
any cash dividends or stock distributions that would be payable with respect to
the shares of Common Stock subject to such Awards had such shares been
outstanding shares of Common Stock.

 

2.15. Exchange Act means the Securities Exchange Act of 1934, as amended.

 

2.16. Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).

 

2.17. Fair Market Value means, as of any applicable date: (i) if the Common
Stock is listed on a national securities exchange or is authorized for quotation
on the Nasdaq National Market System (“NMS”), the closing sales price of the
Common Stock on the exchange or NMS, as the case may be, on that date, or, if no
sale of the Common Stock occurred on that date, on the next preceding date on
which there was a reported sale; or (ii) if none of the above apply, the closing
bid price as reported by the Nasdaq Capital Market on that date, or if no price
was reported for that date, on the next preceding date for which a price was
reported; or (iii) if none of the above apply, the last reported bid price
published in the “pink sheets” or displayed on the Financial Industry Regulatory
Authority (“FINRA”), Electronic Bulletin Board, as the case may be; or (iv) if
none of the above apply, the fair market value of the Common Stock as determined
under procedures established by the Committee.

 



4

 

 

2.18. Incentive Stock Option means a stock option within the meaning of Section
422 of the Code.

 

2.19. Merger means any merger, reorganization, consolidation, exchange, transfer
of assets or other transaction having similar effect involving the Company.

 

2.20. Non-Qualified Stock Option means a stock option which is not an Incentive
Stock Option.

 

2.21. Non-Vested Share means shares of the Company Common Stock issued to a
Participant in respect of the non-vested portion of an Option in the event of
the early exercise of such Participant’s Options pursuant to such Participant’s
Award Agreement, as permitted in Section 6.06 below.

 

2.22. Options means all Non-Qualified Stock Options and Incentive Stock Options
granted at any time under the Plan.

 

2.23. Outstanding Common Stock means, at any time, the issued and outstanding
shares of Common Stock.

 

2.24. Participant means a person designated to receive an Award under the Plan
in accordance with Section 5.01.

 

2.25. Performance Awards means Awards granted in accordance with Article VIII.

 

2.26. Performance Goals means revenues, units sold or growth in units sold,
return on stockholders' equity, customer satisfaction or retention, return on
investment or working capital, operating income, economic value added (the
amount, if any, by which net operating income after tax exceeds a reference cost
of capital), EBITDA (as net income (loss) before net interest expense, provision
(benefit) for income taxes, and depreciation and amortization), expense targets,
net income, earnings per share, share price, reductions in inventory, inventory
turns, on-time delivery performance, operating efficiency, productivity ratios,
market share or change in market share, any one of which may be measured with
respect to the Company or any one or more of its Subsidiaries and divisions and
either in absolute terms or as compared to another company or companies, and
quantifiable, objective measures of individual performance relevant to the
particular individual's job responsibilities.

 



5

 

 

2.27. Plan has the meaning given to such term in Section 1.01.

 

2.28. Purchase Price, with respect to Options, shall have the meaning set forth
in Section 6.01(b).

 

2.39. Restricted Shares means Common Stock subject to restrictions imposed in
connection with Awards granted under Article VII.

 

2.30. Restricted Stock Unit means a unit representing the right to receive
Common Stock or the value thereof in the future subject to restrictions imposed
in connection with Awards granted under Article VII.

 

2.31. Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.

 

2.32. Stock Appreciation Rights means awards granted in accordance with Article
VI.

 

2.33. Termination of Service means the voluntary or involuntary termination of a
Participant’s service as an employee, director or consultant with the Company or
an Affiliate for any reason, including death, disability, retirement or as the
result of the divestiture of the Participant's employer or any similar
transaction in which the Participant's employer ceases to be the Company or one
of its Subsidiaries. Whether entering military or other government service shall
constitute Termination of Service, or whether and when a Termination of Service
shall occur as a result of disability, shall be determined in each case by the
Committee in its sole discretion.

 

ARTICLE III

 

ADMINISTRATION

 

3.01. Administrator.

 

(a) Duties and Authority. The Plan shall be administered by the Board, or at the
discretion of the Board, by a committee of the Board consisting of not less than
two (2) directors (the “Committee”); provided, however, that if any member of
the Committee is not a “Non-Employee Director” within the meaning of Rule 16b-3,
then any Awards granted to individuals subject to the reporting requirements of
Section 16 of the Exchange Act shall be approved by the Board. The Committee
shall have exclusive and final authority in each determination, interpretation
or other action affecting the Plan and its Participants.

 

The Committee shall have the sole discretionary authority to interpret the Plan,
to establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to make
all factual determinations with respect to and take such steps in connection
with the Plan and Awards granted hereunder as it may deem necessary or
advisable. The Committee shall not, however, have or exercise any discretion
that would disqualify amounts payable under Article X as performance-based
compensation for purposes of Section 162(m) of the Code. The Committee may
delegate such of its powers and authority under the Plan as it deems appropriate
to a subcommittee of the Committee or designated officers or employees of the
Company. In the event of such delegation of authority or exercise of authority
by the Board, references in the Plan to the Committee shall be deemed to refer,
as appropriate, to the delegate of the Committee or the Board. Actions taken by
the Committee or any subcommittee thereof, and any delegation by the Committee
to designated officers or employees, under this Section 3.01 shall comply with
Section 16(b) of the Exchange Act, the performance-based provisions of Section
162(m) of the Code, and the regulations promulgated under each of such statutory
provisions, or the respective successors to such statutory provisions or
regulations, as in effect from time to time, to the extent applicable.

 



6

 

 

(b) Indemnification. Each person who is or shall have been a member of the Board
or the Committee, or an officer or employee of the Company to whom authority was
delegated in accordance with the Plan shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such individual in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf; provided, however, that the
foregoing indemnification shall not apply to any loss, cost, liability, or
expense that is a result of his or her own willful misconduct. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Bylaws, conferred in a separate agreement with the
Company, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

ARTICLE IV

 

SHARES

 

4.01. Number of Shares Issuable. The total number of shares initially authorized
to be issued under the Plan shall be FIVE MILLION (5,000,000) shares of Common
Stock. The foregoing share limit shall be subject to adjustment in accordance
with Section 11.07. The shares to be offered under the Plan shall be authorized
and unissued Common Stock, or issued Common Stock that shall have been
reacquired by the Company. To the extent applicable, the total number of shares
of authorized to be issued under the Plan shall be subject to Section 260.140.45
of Title 10 of the California Code of Regulations.

 

4.02. Shares Subject to Terminated Awards. Common Stock covered by any
unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Restricted Stock or Restricted Stock Units
forfeited as provided in Article VII, other stock-based Awards terminated or
forfeited as provided under the Plan, and Common Stock subject to any Awards
that are otherwise surrendered by the Participant may again be subject to new
Awards under the Plan. Shares of Common Stock surrendered to or withheld by the
Company in payment or satisfaction of the Purchase Price of an Option or tax
withholding obligation with respect to an Award shall be available for the grant
of new Awards under the Plan. In the event of the exercise of Stock Appreciation
Rights, whether or not granted in tandem with Options, only the number of shares
of Common Stock actually issued in payment of such Stock Appreciation Rights
shall be charged against the number of shares of Common Stock available for the
grant of Awards hereunder.

 



7

 

 

ARTICLE V

 

PARTICIPATION

 

5.01. Eligible Participants. Participants in the Plan shall be such employees,
directors and consultants of the Company and its Subsidiaries as the Committee,
in its sole discretion, may designate from time to time. The Committee's
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards or grants in any other year. The
designation of a Participant to receive Awards or grants under one portion of
the Plan does not require the Committee to include such Participant under other
portions of the Plan. The Committee shall consider such factors as it deems
pertinent in selecting Participants and in determining the type and amount of
their respective Awards. Subject to adjustment in accordance with Section 11.07,
in any calendar year, no Participant shall be granted Awards in respect of more
than 1.0 million shares of Common Stock (whether through grants of Options or
Stock Appreciation Rights or other Awards of Common Stock or rights with respect
thereto) or cash-based Awards for more than $1 million.

 

ARTICLE VI

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.01. Option Awards.

 

(a) Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such price, and on such terms
and subject to such conditions, not inconsistent with the terms of this Plan, as
may be established by the Committee. The terms of any Option granted under this
Plan shall be set forth in an Award Agreement.

 

(b) Purchase Price of Options. The Purchase Price of each share of Common Stock
which may be purchased upon exercise of any Option granted under the Plan shall
be determined by the Committee; provided, however, that in no event shall the
Purchase Price be less than the Fair Market Value on the Date of Grant.

 

(c) Designation of Options. The Committee shall designate, at the time of the
grant of each Option, the Option as an Incentive Stock Option or a Non-Qualified
Stock Option; provided, however, that an Option may be designated as an
Incentive Stock Option only if the applicable Participant is an employee of the
Company on the Date of Grant.

 



8

 

 

(d) Option Term. The term of each Option shall be fixed by the Committee, but,
subject to the special restrictions applicable to Incentive Stock Options
specified in Section 6.01(e), no Option shall be exercisable more than ten (10)
years after the Date of Grant.

 

(e) Special Incentive Stock Option Rules. No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company) that
would result in Incentive Stock Options to purchase shares of Common Stock with
an aggregate Fair Market Value (measured on the Date of Grant) of more than
$100,000 first becoming exercisable by the Participant in any one calendar year.
Notwithstanding any other provision of the Plan to the contrary, the Exercise
Price of each Incentive Stock Option shall be equal to or greater than the Fair
Market Value of the Common Stock subject to the Incentive Stock Option as of the
Date of Grant of the Incentive Stock Option; provided, however, that no
Incentive Stock Option shall be granted to any person who, at the time the
Option is granted, owns stock (including stock owned by application of the
constructive ownership rules in Section 424(d) of the Code) possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, unless at the time the Incentive Stock Option is granted the price
of the Option is at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock subject to the Incentive Stock Option and the
Incentive Stock Option by its terms is not exercisable for more than five years
from the Date of Grant.

 

(f) Rights As a Stockholder. A Participant or a transferee of an Option pursuant
to Section 11.04 shall have no rights as a stockholder with respect to Common
Stock covered by an Option until the Participant or transferee shall have become
the holder of record of any such shares, and no adjustment shall be made for
dividends in cash or other property or distributions or other rights with
respect to any such Common Stock for which the record date is prior to the date
on which the Participant or a transferee of the Option shall have become the
holder of record of any such shares covered by the Option; provided, however,
that Participants are entitled to share adjustments to reflect capital changes
under Section 11.07.

 

(g) Exercise Due to Death or Disability. If an optionee’s employment with the
Company terminates by reason of death or disability, the Option may thereafter
be immediately exercised, to the extent then exercisable (or on such accelerated
basis as the Committee shall determine at or after the grant), by the legal
representative of the optionee, by the legal representative of the estate of the
optionee, or by the legatee of the optionee under the will of the optionee,
within such period of time as is specified in the Award Agreement (of at least
six (6) months) from the date of such death or disability.

 

(h) Period of Exercise After Termination of Employment. Except as otherwise
provided in this paragraph or otherwise determined by the Committee, if an
optionee’s employment with the Company terminates for any reason other than
death or disability (except for termination for cause as defined by applicable
law), the optionee must exercise his or her Options, to the extent then
exercisable (or on such accelerated basis as the Committee shall determine at or
after grant), within such period of time as is specified in the Award Agreement
(of at least thirty (30) days) from the date of such termination. If the
optionee does not exercise his or her Options within such specified period, the
Options automatically terminate, and such Options become null and void.

 



9

 

 

(i) Acceleration or Extension of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not be obligated), exercisable on or
at any time after the Date of Grant, to permit the exercise of an Option or
Stock Appreciation Right (i) prior to the time such Option or Stock Appreciation
Right would become exercisable under the terms of the Award Agreement, (ii)
after the termination of the Option or Stock Appreciation Right under the terms
of the Award Agreement, or (iii) after the expiration of the Option or Stock
Appreciation Right.

 

6.02. Stock Appreciation Rights.

 

(a) Stock Appreciation Right Awards. The Committee is authorized to grant to any
Participant one or more Stock Appreciation Rights. Such Stock Appreciation
Rights may be granted either independent of or in tandem with Options granted to
the same Participant. Stock Appreciation Rights granted in tandem with Options
may be granted simultaneously with, or, in the case of Non-Qualified Stock
Options, subsequent to, the grant to such Participant of the related Option;
provided however, that: (i) any Option covering any share of Common Stock shall
expire and not be exercisable upon the exercise of any Stock Appreciation Right
with respect to the same share, (ii) any Stock Appreciation Right covering any
share of Common Stock shall expire and not be exercisable upon the exercise of
any related Option with respect to the same share, and (iii) an Option and Stock
Appreciation Right covering the same share of Common Stock may not be exercised
simultaneously. Upon exercise of a Stock Appreciation Right with respect to a
share of Common Stock, the Participant shall be entitled to receive an amount
equal to the excess, if any, of (A) the Fair Market Value of a share of Common
Stock on the date of exercise over (B) the Exercise Price of such Stock
Appreciation Right established in the Award Agreement, which amount shall be
payable as provided in Section 6.02(c).

 

(b) Exercise Price. The Exercise Price established under any Stock Appreciation
Right granted under this Plan shall be determined by the Committee, but in the
case of Stock Appreciation Rights granted in tandem with Options shall not be
less than the Purchase Price of the related Option; provided, however, that in
no event shall the Exercise Price be less than the Fair Market Value on the Date
of Grant. Upon exercise of Stock Appreciation Rights granted in tandem with
options, the number of shares subject to exercise under any related Option shall
automatically be reduced by the number of shares of Common Stock represented by
the Option or portion thereof which are surrendered as a result of the exercise
of such Stock Appreciation Rights.

 

(c) Payment of Incremental Value. Any payment which may become due from the
Company by reason of a Participant's exercise of a Stock Appreciation Right may
be paid to the Participant as determined by the Committee (i) all in cash, (ii)
all in Common Stock, or (iii) in any combination of cash and Common Stock. In
the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the Exercise Date. No fractional share of Common Stock
shall be issued to make any payment in respect of Stock Appreciation Rights; if
any fractional share would be issuable, the combination of cash and Common Stock
payable to the Participant shall be adjusted as directed by the Committee to
avoid the issuance of any fractional share.

 



10

 

 

6.03. Terms of Stock Options and Stock Appreciation Rights.

 

(a) Conditions on Exercise. An Award Agreement with respect to Options or Stock
Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant. In the event the
Committee grants an Option or Stock Appreciation Right that would be subject to
Section 409A of the Code, the Committee may include such additional terms,
conditions and restrictions on the exercise of such Option or Stock Appreciation
Right as the Committee deems necessary or advisable in order to comply with the
requirements of Section 409A of the Code.

 

(b) Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate upon the first to occur of the following
events:

 

(i) Expiration of the Option or Stock Appreciation Right as provided in the
Award Agreement; or

 

(ii) Termination of the Award in the event of a Participant's disability,
retirement, death or other Termination of Service as provided in the Award
Agreement, subject to Sections 6.01(g) and 6.01(h); or

 

(iii) In the case of an Option, ten years from the Date of Grant (five years in
certain cases, as described in Section 6.01(e)); or

 

(iv) Solely in the case of a Stock Appreciation Right granted in tandem with an
Option, upon the expiration of the related Option.

 

6.04. Exercise Procedures. Each Option and Stock Appreciation Right granted
under the Plan shall be exercised under such procedures and by such methods as
the Board may establish or approve from time to time. The Purchase Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made (a) by delivery to the Company of shares of Common Stock held by the
Participant, (b) by a “net exercise” method under which the Company reduces the
number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
Exercise Price, or (c) such other consideration as the Committee deems
appropriate and in compliance with applicable law (including payment under an
arrangement constituting a brokerage transaction as permitted under the
provisions of Regulation T applicable to cashless exercises promulgated by the
Federal Reserve Board, unless prohibited by Section 402 of the Sarbanes-Oxley
Act of 2002). In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Purchase Price, the part of the
Purchase Price deemed to have been satisfied by such transfer of Common Stock
shall be equal to the product derived by multiplying the Fair Market Value as of
the date of exercise times the number of shares of Common Stock transferred to
the Company. The Participant may not transfer to the Company in satisfaction of
the Purchase Price any fractional share of Common Stock. Any part of the
Purchase Price paid in cash upon the exercise of any Option shall be added to
the general funds of the Company and may be used for any proper corporate
purpose. Unless the Committee shall otherwise determine, any Common Stock
transferred to the Company as payment of all or part of the Purchase Price upon
the exercise of any Option shall be held as treasury shares.

 



11

 

 

6.05. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, no accelerated
vesting of any Options or Stock Appreciation Rights outstanding on the date of
such Change in Control shall occur.

 

ARTICLE VII

 

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

 

7.01. Award of Restricted Stock and Restricted Stock Units. The Committee may
grant to any Participant an Award of Restricted Shares consisting of a specified
number of shares of Common Stock issued to the Participant subject to such
terms, conditions and forfeiture and transfer restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Stock Units
representing the right to receive shares of Common Stock in the future subject
to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the Committee shall
establish. With respect to performance-based Awards of Restricted Shares or
Restricted Stock Units intended to qualify as "performance-based" compensation
for purposes of Section 162(m) of the Code, performance targets will consist of
specified levels of one or more of the Performance Goals. The terms of any
Restricted Share and Restricted Stock Unit Awards granted under this Plan shall
be set forth in an Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with this Plan.

 

7.02 Restricted Shares.

 

(a) Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, the Company shall cause to
be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant. Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.02(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.02(d), free of any restrictions set forth in the Plan
and the Award Agreement shall be delivered to the Participant.

 



12

 

 

(b) Stockholder Rights. Beginning on the Date of Grant of the Restricted Share
Award and subject to execution of the Award Agreement as provided in Section
7.02(a), the Participant shall become a stockholder of the Company with respect
to all shares subject to the Award Agreement and shall have all of the rights of
a stockholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed, shall be subject to the same
restrictions as such Restricted Shares and held or restricted as provided in
Section 7.02(a).

 

(c) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to a revocable inter vivos trust with respect to which the
Participant is treated as the owner under Sections 671 through 677 of the Code,
except to the extent that Section 16 of the Exchange Act limits a Participant's
right to make such transfers), pledged or sold prior to lapse of the
restrictions applicable thereto.

 

(d) Delivery of Shares Upon Vesting. Upon expiration or earlier termination of
the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.04, the restrictions applicable to
the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, subject to the requirements of Section 11.05, the Company shall
deliver to the Participant or, in case of the Participant's death, to the
Participant's Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

 

(e) Forfeiture of Restricted Shares. Subject to Sections 7.02(f) and 7.04, all
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or an Affiliate as an
employee until the expiration of the forfeiture period for such Restricted
Shares and satisfies any and all other conditions set forth in the Award
Agreement. The Committee shall determine the forfeiture period (which may, but
need not, lapse in installments) and any other terms and conditions applicable
with respect to any Restricted Share Award.

 

(f) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Article VII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or Retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the Restricted Shares) as the Committee shall deem
appropriate.

 



13

 

 

7.03. Restricted Stock Units.

 

(a) Settlement of Restricted Stock Units. Payments shall be made to Participants
with respect to their Restricted Stock Units as soon as practicable after the
Committee has determined that the terms and conditions applicable to such Award
have been satisfied or at a later date if distribution has been deferred.
Payments to Participants with respect to Restricted Stock Units shall be made in
the form of Common Stock, or cash or a combination of both, as the Committee may
determine. The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock on the date
any such payment is processed. As to shares of Common Stock which constitute all
or any part of such payment, the Committee may impose such restrictions
concerning their transferability and/or their forfeiture as may be provided in
the applicable Award Agreement or as the Committee may otherwise determine,
provided such determination is made on or before the date certificates for such
shares are first delivered to the applicable Participant.

 

(b) Shareholder Rights. Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Common Stock
shall be issued in respect of such Awards and no Participant shall have any
rights as a shareholder of the Company with respect to the shares of Common
Stock covered by such Award of Restricted Stock Units.

 

(c) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Section 7.03 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of shares issuable upon settlement of the Restricted Stock
Units constituting an Award) as the Committee shall deem appropriate.

 

(d) Deferral of Payment. If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
with respect to the Participant’s Restricted Stock Units in accordance with such
terms as may be established by the Committee, subject to the requirements of
Section 409A of the Code.

 

7.04 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, no acceleration of the termination of any of the
restrictions applicable to Restricted Shares and Restricted Stock Unit Awards
shall occur in the event of a Change in Control.

 



14

 

 

ARTICLE VIII

 

PERFORMANCE AWARDS

 

8.01. Performance Awards.

 

(a) Award Periods and Calculations of Potential Incentive Amounts. The Committee
may grant Performance Awards to Participants. A Performance Award shall consist
of the right to receive a payment (measured by the Fair Market Value of a
specified number of shares of Common Stock, increases in such Fair Market Value
during the Award Period and/or a fixed cash amount) contingent upon the extent
to which certain predetermined performance targets have been met during an Award
Period. The Award Period shall be two or more fiscal or calendar years as
determined by the Committee. The Committee, in its discretion and under such
terms as it deems appropriate, may permit newly eligible Participants, such as
those who are promoted or newly hired, to receive Performance Awards after an
Award Period has commenced.

 

(b) Performance Targets. Subject to Section 11.18, the performance targets
applicable to a Performance Award may include such goals related to the
performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. In the case of Performance
Awards to "covered employees" (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Goals. The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period.

 

(c) Earning Performance Awards. The Committee, at or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage
of the Performance Award to be earned based upon the degree of attainment of the
applicable performance targets.

 

(d) Payment of Earned Performance Awards. Subject to the requirements of Section
11.05, payments of earned Performance Awards shall be made in cash or Common
Stock, or a combination of cash and Common Stock, in the discretion of the
Committee. The Committee, in its sole discretion, may define, and set forth in
the applicable Award Agreement, such terms and conditions with respect to the
payment of earned Performance Awards as it may deem desirable.

 

8.02. Termination of Service. In the event of a Participant’s Termination of
Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.

 

8.03. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, no accelerated
vesting of any Performance Awards outstanding on the date of such Change in
Control shall occur.

 



15

 

 

ARTICLE IX

 

OTHER STOCK-BASED AWARDS

 

9.01. Grant of Other Stock-Based Awards. Other stock-based awards, consisting of
stock purchase rights (with or without loans to Participants by the Company
containing such terms as the Committee shall determine), Awards of Common Stock,
or Awards valued in whole or in part by reference to, or otherwise based on,
Common Stock, may be granted either alone or in addition to or in conjunction
with other Awards under the Plan. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the persons to
whom and the time or times at which such Awards shall be made, the number of
shares of Common Stock to be granted pursuant to such Awards, and all other
conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.

 

9.02. Terms of Other Stock-Based Awards. In addition to the terms and conditions
specified in the Award Agreement, Awards made pursuant to this Article IX shall
be subject to the following:

 

(a) Any Common Stock subject to Awards made under this Article IX may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses; and

 

(b) If specified by the Committee in the Award Agreement, the recipient of an
Award under this Article IX shall be entitled to receive, currently or on a
deferred basis, interest or dividends or dividend equivalents with respect to
the Common Stock or other securities covered by the Award; and

 

(c) The Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of a Termination of
Service prior to the exercise, payment or other settlement of such Award,
whether such termination occurs because of Retirement, disability, death or
other reason, with such provisions to take account of the specific nature and
purpose of the Award.

 



16

 

 

ARTICLE X

 

SHORT-TERM CASH INCENTIVE AWARDS

 

10.01. Eligibility. Executive officers of the Company who are from time to time
determined by the Committee to be "covered employees" for purposes of Section
162(m) of the Code will be eligible to receive short-term cash incentive awards
under this Article X.

 

10.02. Awards.

 

(a) Performance Targets. The Committee shall establish objective performance
targets based on specified levels of one or more of the Performance Goals. Such
performance targets shall be established by the Committee on a timely basis to
ensure that the targets are considered "preestablished" for purposes of Section
162(m) of the Code.

 

(b) Amounts of Awards. In conjunction with the establishment of performance
targets for a fiscal year or such other short-term performance period
established by the Committee, the Committee shall adopt an objective formula (on
the basis of percentages of Participants' salaries, shares in a bonus pool or
otherwise) for computing the respective amounts payable under the Plan to
Participants if and to the extent that the performance targets are attained.
Such formula shall comply with the requirements applicable to performance-based
compensation plans under Section 162(m) of the Code and, to the extent based on
percentages of a bonus pool, such percentages shall not exceed 100% in the
aggregate.

 

(c) Payment of Awards. Awards will be payable to Participants in cash each year
upon prior written certification by the Committee of attainment of the specified
performance targets for the preceding fiscal year or other applicable
performance period.

 

(d) Negative Discretion. Notwithstanding the attainment by the Company of the
specified performance targets, the Committee shall have the discretion, which
need not be exercised uniformly among the Participants, to reduce or eliminate
the award that would be otherwise paid.

 

(e) Guidelines. The Committee may adopt from time to time written policies for
its implementation of this Article X. Such guidelines shall reflect the
intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.

 

(f) Non-Exclusive Arrangement. The adoption and operation of this Article X
shall not preclude the Board or the Committee from approving other short-term
incentive compensation arrangements for the benefit of individuals who are
Participants hereunder as the Board or Committee, as the case may be, deems
appropriate and in the best of the Company.

 



17

 

 

ARTICLE XI

 

TERMS APPLICABLE GENERALLY TO AWARDS

GRANTED UNDER THE PLAN

 

11.01. Plan Provisions Control Award Terms. Except as provided in Section 11.16,
the terms of the Plan shall govern all Awards granted under the Plan, and in no
event shall the Committee have the power to grant any Award under the Plan which
is contrary to any of the provisions of the Plan. In the event any provision of
any Award granted under the Plan shall conflict with any term in the Plan as
constituted on the Date of Grant of such Award, the term in the Plan as
constituted on the Date of Grant of such Award shall control. Except as provided
in Section 11.03 and Section 11.07, the terms of any Award granted under the
Plan may not be changed after the Date of Grant of such Award so as to
materially decrease the value of the Award without the express written approval
of the holder.

 

11.02. Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.

 

11.03. Modification of Award After Grant. No Award granted under the Plan to a
Participant may be modified (unless such modification does not materially
decrease the value of the Award) after the Date of Grant except by express
written agreement between the Company and the Participant, provided that any
such change (a) shall not be inconsistent with the terms of the Plan, and (b)
shall be approved by the Committee.

 

11.04. Limitation on Transfer. Except as provided in Section 7.02(c) in the case
of Restricted Shares, a Participant's rights and interest under the Plan may not
be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant's personal representative) may exercise rights
under the Plan. The Participant's Beneficiary may exercise the Participant's
rights to the extent they are exercisable under the Plan following the death of
the Participant.

 

11.05. Taxes. The Company shall be entitled, if the Committee deems it necessary
or desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any amount payable and/or shares
issuable under such Participant's Award, or with respect to any income
recognized upon a disqualifying disposition of shares received pursuant to the
exercise of an Incentive Stock Option, and the Company may defer payment or
issuance of the cash or shares upon exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee determines
in accordance with the following rules:

 

(a) The Participant shall have the right to elect to meet his or her withholding
requirement (i) by having withheld from such Award at the appropriate time that
number of shares of Common Stock, rounded down to the nearest whole share, whose
Fair Market Value is equal to the amount of withholding taxes due, (ii) by
direct payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such Award or (iii) by a combination of shares and
cash.

 

(b) In the case of Participants who are subject to Section 16 of the Exchange
Act, the Committee may impose such limitations and restrictions as it deems
necessary or appropriate with respect to the delivery or withholding of shares
of Common Stock to meet tax withholding obligations.

 



18

 

 

11.06. Surrender of Awards; Authorization of Repricing. Any Award granted under
the Plan may be surrendered to the Company for cancellation on such terms as the
Committee and the holder approve. Without requiring shareholder approval, the
Committee may substitute a new Award under this Plan in connection with the
surrender by the Participant of an equity compensation award previously granted
under this Plan or any other plan sponsored by the Company, including the
substitution or grant of (i) an Option or Stock Appreciation Right with a lower
exercise price than the Option or Stock Appreciation Right being surrendered,
(ii) a different type of Award upon the surrender or cancellation of an Option
or Stock Appreciation Right with an exercise price above the Fair Market Value
of the underlying Common Stock on the date of such substitution or grant, or
(iii) any other Award constituting a repricing of an Option or Stock
Appreciation Right.

 

11.07. Adjustments to Reflect Capital Changes.

 

(a) Recapitalization. In the event of any corporate event or transaction
(including, but not limited to, a change in the Common Stock or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, a combination or exchange of Common Stock,
dividend in kind, or other like change in capital structure, number of
outstanding shares of Common Stock, distribution (other than normal cash
dividends) to shareholders of the Company, or any similar corporate event or
transaction, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under this Plan, shall make equitable and appropriate
adjustments and substitutions, as applicable, to or of the number and kind of
shares subject to outstanding Awards, the Purchase Price or Exercise Price for
such shares, the number and kind of shares available for future issuance under
the Plan and the maximum number of shares in respect of which Awards can be made
to any Participant in any calendar year, and other determinations applicable to
outstanding Awards. The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.

 

(b) Merger. In the event that the Company is a party to a Merger, outstanding
Awards shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the continuation of outstanding
Awards by the Company (if the Company is a surviving corporation), for their
assumption by the surviving corporation or its parent or subsidiary, for the
substitution by the surviving corporation or its parent or subsidiary of its own
awards for such Awards, for accelerated vesting and accelerated expiration, or
for settlement in cash or cash equivalents.

 

(c) Options to Purchase Shares or Stock of Acquired Companies. After any Merger
in which the Company or an Affiliate shall be a surviving corporation, the
Committee may grant substituted options under the provisions of the Plan,
pursuant to Section 424 of the Code, replacing old options granted under a plan
of another party to the Merger whose shares or stock subject to the old options
may no longer be issued following the Merger. The foregoing adjustments and
manner of application of the foregoing provisions shall be determined by the
Committee in its sole discretion. Any such adjustments may provide for the
elimination of any fractional shares which might otherwise become subject to any
Options.

 

11.08. No Right to Continued Service. No person shall have any claim of right to
be granted an Award under this Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the service of the Company or any of its Subsidiaries.

 



19

 

 

11.09. Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.

 

11.10. Governing Law. All determinations made and actions taken pursuant to the
Plan shall be governed by the laws of Nevada and construed in accordance
therewith.

 

11.11. No Strict Construction. No rule of strict construction shall be implied
against the Company, the Committee, or any other person in the interpretation of
any of the terms of the Plan, any Award granted under the Plan or any rule or
procedure established by the Committee.

 

11.12. Compliance with Rule 16b-3. It is intended that, unless the Committee
determines otherwise, Awards under the Plan be eligible for exemption under Rule
16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.

 

11.13. Captions. The captions (i.e., all Section headings) used in the Plan are
for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.

 

11.14. Severability. Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (a) such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and (b) all other provisions of the Plan and
every other Award at any time granted under the Plan shall remain in full force
and effect.

 

11.15. Amendment and Termination.

 

(a) Amendment. The Board shall have complete power and authority to amend the
Plan at any time; provided, however, that the Board shall not, without the
requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities. No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, adversely affect the right of such individual under such Award.

 

(b) Termination. The Board shall have the right and the power to terminate the
Plan at any time. No Award shall be granted under the Plan after the termination
of the Plan, but the termination of the Plan shall not have any other effect and
any Award outstanding at the time of the termination of the Plan may be
exercised after termination of the Plan at any time prior to the expiration date
of such Award to the same extent such Award would have been exercisable had the
Plan not terminated.

 



20

 

 

11.16. Foreign Qualified Awards. Awards under the Plan may be granted to such
employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan as may be necessary
or appropriate to comply with the applicable laws of such foreign jurisdictions
and to afford Participants favorable treatment under such laws; provided,
however, that no Award shall be granted under any such supplement with terms or
conditions inconsistent with the provision set forth in the Plan.

 

11.17. Dividend Equivalents. For any Award granted under the Plan, the Committee
shall have the discretion, upon the Date of Grant or thereafter, to establish a
Dividend Equivalent Account with respect to the Award, and the applicable Award
Agreement or an amendment thereto shall confirm such establishment. If a
Dividend Equivalent Account is established, the following terms shall apply:

 

(a) Terms and Conditions. Dividend Equivalent Accounts shall be subject to such
terms and conditions as the Committee shall determine and as shall be set forth
in the applicable Award Agreement. Such terms and conditions may include,
without limitation, for the Participant’s Account to be credited as of the
record date of each cash dividend on the Common Stock with an amount equal to
the cash dividends which would be paid with respect to the number of shares of
Common Stock then covered by the related Award if such shares of Common Stock
had been owned of record by the Participant on such record date.

 

(b) Unfunded Obligation. Dividend Equivalent Accounts shall be established and
maintained only on the books and records of the Company and no assets or funds
of the Company shall be set aside, placed in trust, removed from the claims of
the Company's general creditors, or otherwise made available until such amounts
are actually payable as provided hereunder.

 



21

 

 

11.18 Adjustment of Performance Goals and Targets. Notwithstanding any provision
of the Plan to the contrary, the Committee shall have the authority to adjust
any Performance Goal, performance target or other performance-based criteria
established with respect to any Award under the Plan if circumstances occur
(including, but not limited to, unusual or nonrecurring events, changes in tax
laws or accounting principles or practices or changed business or economic
conditions) that cause any such Performance Goal, performance target or
performance-based criteria to be inappropriate in the judgment of the Committee;
provided, that with respect to any Award that is intended to qualify for the
"performance-based compensation" exception under Section 162(m) of the Code and
the regulations thereunder, any adjustment by the Committee shall be consistent
with the requirements of Section 162(m) and the regulations thereunder.

 

11.19 Legality of Issuance. Notwithstanding any provision of this Plan or any
applicable Award Agreement to the contrary, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations (including
suspending exercises of Options or Stock Appreciation Rights and the tolling of
any applicable exercise period during such suspension) on the issuance of Common
Stock with respect to any Award unless and until the Committee determines that
such issuance complies with (i) any applicable registration requirements under
the Securities Act of 1933, as amended, or the Committee has determined that an
exemption therefrom is available, (ii) any applicable listing requirement of any
stock exchange on which the Common Stock is listed, (iii) any applicable Company
policy or administrative rules, and (iv) any other applicable provision of
state, federal or foreign law, including foreign securities laws where
applicable.

 

11.20 Restrictions on Transfer. Regardless of whether the offering and sale of
Common Stock under the Plan have been registered under the Securities Act of
1933, as amended, or have been registered or qualified under the securities laws
of any state, the Company may impose restrictions upon the sale, pledge, or
other transfer of such Common Stock (including the placement of appropriate
legends on stock certificates) if, in the judgment of the Company and its
counsel, such restrictions are necessary or desirable to achieve compliance with
the provisions of the Securities Act of 1933, as amended, the securities laws of
any state, the United States or any other applicable foreign law.

 

11.21 Further Assurances. As a condition to receipt of any Award under the Plan,
a Participant shall agree, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.

 

11.22 Financial Statements. To the extent required by Section 260.140.46 of
Title 10 of the California Code of Regulations, the Company shall deliver
financial statements to all persons to whom an Award is granted pursuant to the
Plan or to all persons who otherwise hold an outstanding Option or other Award
under the Plan at least annually. This Section 11.22 shall not apply to key
persons whose duties in connection with the Company and its Affiliates assure
them access to equivalent information.

 

22



 